Exhibit 10.1

$750,000,000

EXCO Resources, Inc.

7.500% Senior Notes due 2018

Underwriting Agreement

September 10, 2010

J.P. Morgan Securities LLC

As Representative of the

several Underwriters listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

EXCO Resources, Inc., a Texas corporation (the “Company”), proposes to issue and
sell to the several Underwriters listed in Schedule 1 hereto (the
“Underwriters”), for whom you are acting as representative (the
“Representative”), $750,000,000 principal amount of its 7.500% Senior Notes due
2018 (the “Securities”). The Securities will be issued pursuant to an Indenture
and the Supplemental Indenture to be dated as of September 15, 2010
(collectively, the “Indenture”) among the Company, the guarantors listed in
Schedule 2 hereto (the “Guarantors”) and Wilmington Trust Company, as trustee
(the “Trustee”), and will be guaranteed on an unsecured senior basis by each of
the Guarantors (the “Guarantees”).

Each of the Company and the Guarantors hereby confirms its agreement with the
several Underwriters concerning the purchase and sale of the Securities, as
follows:

1. Registration Statement. The Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Securities Act”), a automatic shelf registration statement
on Form S-3 (File No. 333-169253), including a prospectus, relating to the
Securities. Such registration statement, as amended at the time it becomes
effective, including the information, if any, deemed pursuant to Rule 430A, 430B
or 430C under the Securities Act to be part of the registration statement at the
time of its effectiveness (“Rule 430 Information”), is referred to herein as the
“Registration Statement”; and as used herein, the term “Preliminary Prospectus”
means each prospectus included in such registration statement (and any
amendments thereto) before it becomes effective, any prospectus filed with the
Commission pursuant to Rule 424(a) under the Securities Act and the prospectus
included in the Registration Statement at the time of its effectiveness that
omits Rule 430 Information, and the term “Prospectus” means the prospectus in
the form first used (or made available upon request of purchasers pursuant to
Rule 173 under the Securities Act) in connection with confirmation of sales of
the Securities. If the Company has filed an abbreviated registration statement
pursuant to Rule 462(b) under the Securities Act (the “Rule 462 Registration
Statement”), then any reference herein to the term “Registration Statement”
shall be deemed to include such Rule 462 Registration Statement. Any reference
in this Agreement to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act, as of the effective date of the Registration Statement or the
date of such Preliminary Prospectus or the Prospectus, as the case may be and
any reference to “amend”, “amendment” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any documents filed after such date under the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”) that are deemed to
be incorporated by reference therein. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Registration Statement
and the Prospectus.

 

1



--------------------------------------------------------------------------------

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): a Preliminary Prospectus dated September 7, 2010,
and each “free-writing prospectus” (as defined pursuant to Rule 405 under the
Securities Act) listed on Annex B hereto as constituting part of the Time of
Sale Information.

2. Purchase of the Securities by the Underwriters. (a) The Company agrees to
issue and sell the Securities to the several Underwriters as provided in this
Agreement, and each Underwriter, on the basis of the representations, warranties
and agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of Securities set forth opposite such Underwriter’s name in
Schedule 1 hereto at a price equal to 96.78% of the principal amount thereof
plus accrued interest, if any, from September 15, 2010 to the Closing Date (as
defined below). The Company will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.

(b) Each of the Company and the Guarantors hereby understands that the
Underwriters intend to make a public offering of the Securities as soon after
the effectiveness of this Agreement as in the judgment of the Representative is
advisable, and initially to offer the Securities on the terms set forth in the
Prospectus. Each of the Company and the Guarantors acknowledges and agrees that
the Underwriters may offer and sell Securities to or through any affiliate of an
Underwriter and that any such affiliate may offer and sell Securities purchased
by it to or through any Underwriter.

 

2



--------------------------------------------------------------------------------

(c) Payment for and delivery of the Securities will be made at the offices of
Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York, at
10:00 A.M., New York City time, on September 15, 2010, or at such other time or
place on the same or such other date, not later than the fifth business day
thereafter, as the Representative and the Company may agree upon in writing. The
time and date of such payment and delivery is referred to herein as the “Closing
Date”.

(d) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company, for the account
of the Underwriters, of one or more global notes representing the Securities
(collectively, the “Global Note”), with any transfer taxes payable in connection
with the sale of the Securities duly paid by the Company. The Global Note will
be made available for inspection by the Representative not later than 1:00 P.M.,
New York City time, on the business day prior to the Closing Date.

(e) Each of the Company and the Guarantors acknowledges and agrees that the
Underwriters are acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantors or any other person. Additionally, neither
the Representative nor any other Underwriter is advising the Company, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Underwriters shall have no responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Underwriters of the Company, the Guarantors, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Underwriters and shall not be on behalf of the Company or
the Guarantors.

3. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to each
Underwriter that:

(a) Preliminary Prospectus. No stop order preventing or suspending the use of
any Preliminary Prospectus has been issued by the Commission, and each
Preliminary Prospectus, at the time of filing thereof, complied in all material
respects with the Securities Act and did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that neither
the Company nor any of the Guarantors make any representation and warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Underwriter furnished to the Company in writing
by such Underwriter through the Representative expressly for use in any
Preliminary Prospectus.

 

3



--------------------------------------------------------------------------------

(b) Time of Sale Information. The Time of Sale Information, at the Time of Sale
did not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that neither the Company nor any of the
Guarantors make any representation and warranty with respect to any statements
or omissions made in reliance upon and in conformity with information relating
to any Underwriter furnished to the Company in writing by such Underwriter
through the Representative expressly for use in such Time of Sale Information.
No statement of material fact included in the Prospectus has been omitted from
the Time of Sale Information and no statement of material fact included in the
Time of Sale Information that is required to be included in the Prospectus has
been omitted therefrom.

(c) Issuer Free Writing Prospectus. The Company (including its agents and
representatives, other than the Underwriters in their capacity as such) has not
prepared, made, used, authorized, approved or referred to and will not prepare,
make, use, authorize, approve or refer to any “written communication” (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Company or its agents and representatives (other than a communication
referred to in clauses (i) (ii) and (iii) below) an “Issuer Free Writing
Prospectus”) other than (i) any document not constituting a prospectus pursuant
to Section 2(a)(10)(a) of the Securities Act or Rule 134 under the Securities
Act, (ii) the Preliminary Prospectus, (iii) the Prospectus, (iv) the documents
listed on Annex B hereto as constituting the Time of Sale Information and
(v) any electronic road show or other written communications, in each case
approved in writing in advance by the Representative. Each such Issuer Free
Writing Prospectus complied in all material respects with the Securities Act,
has been or will be (within the time period specified in Rule 433) filed in
accordance with the Securities Act (to the extent required thereby) and, when
taken together with the Preliminary Prospectus filed prior to the first use of
such Issuer Free Writing Prospectus, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that neither
the Company nor any of the Guarantors make any representation and warranty with
respect to any statements or omissions made in each such Issuer Free Writing
Prospectus in reliance upon and in conformity with information relating to any
Underwriter furnished to the Company in writing by such Underwriter through the
Representative expressly for use in any Issuer Free Writing Prospectus.

 

4



--------------------------------------------------------------------------------

(d) Registration Statement and Prospectus. The Registration Statement is an
“automatic shelf registration statement” as defined under Rule 405 of the
Securities Act that has been filed with the Commission not earlier than three
years prior to the date hereof; and no notice of objection of the Commission to
the use of such registration statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the Securities Act has been received by the
Company. No stop order suspending the effectiveness of the Registration
Statement has been issued by the Commission and no proceeding for that purpose
or pursuant to Section 8A of the Securities Act against the Company or related
to the offering has been initiated or, to the knowledge of the Company,
threatened by the Commission; as of the applicable effective date of the
Registration Statement and any amendment thereto, the Registration Statement
complied and will comply in all material respects with the Securities Act and
the Trust Indenture Act of 1939, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Trust Indenture Act”), and did not
and will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and as of the date of the Prospectus and any
amendment or supplement thereto and as of the Closing Date, the Prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that neither the Company nor any of the Guarantors make any
representation and warranty with respect to (i) that part of the Registration
Statement that constitutes the Statement of Eligibility and Qualification (Form
T-1) of the Trustee under the Trust Indenture Act or (ii) any statements or
omissions made in reliance upon and in conformity with information relating to
any Underwriter furnished to the Company in writing by such Underwriter through
the Representative expressly for use in the Registration Statement and the
Prospectus and any amendment or supplement thereto.

(e) Incorporated Documents. The documents incorporated by reference in the
Registration Statement, the Prospectus and the Time of Sale Information, when
they were filed with the Commission conformed in all material respects to the
requirements of the Exchange Act, of 1934, as amended, and the rules and
regulation of the Commission thereunder (collectively, the “Exchange Act”) and
none of such documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and any further documents so filed and incorporated
by reference in the Registration Statement, the Prospectus or the Time of Sale
Information, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

5



--------------------------------------------------------------------------------

(f) Financial Statements. The financial statements of the Company included or
incorporated by reference in the Registration Statement, the Time of Sale
Information and the Prospectus, together with the related notes and schedules,
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly in all
material respects the consolidated financial position of the Company as of the
dates indicated and the consolidated results of operations and cash flows of the
Company and its subsidiaries for the periods specified and have been prepared in
compliance in all material respects with the requirements of the Exchange Act
and in conformity with generally accepted accounting principles (“GAAP”) applied
on a consistent basis during the periods involved (except, with respect to any
unaudited financial statements, for the absence of customary year end
adjustments) and the supporting schedules included or incorporated by reference
in the Registration Statement present fairly the information required to be
stated therein. The other financial and accounting data included or incorporated
by reference in the Registration Statement, the Time of Sale Information and the
Prospectus, have been derived from the accounting records of the Company and
present fairly the information shown therein, in all material respects; and the
pro forma financial information and the related notes thereto included or
incorporated by reference in the Registration Statement, the Time of Sale
Information and the Prospectus have been prepared in accordance with the
applicable requirements of the Securities Act and the Exchange Act, as
applicable, and the assumptions underlying such pro forma financial information
are reasonable and are set forth in the Registration Statement, the Time of Sale
Information and the Prospectus.

(g) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement, the Time of Sale Information and the Prospectus, and
except as may be otherwise stated or incorporated by reference in the
Registration Statement, the Time of Sale Information and the Prospectus, there
has not been (A) any change in the capital stock or material change in the
long-term debt of the Company or any of its subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, financial or
otherwise, in or affecting in the business, properties, prospects, regulatory
environment, results of operations or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole, except for (i) the exercise of
outstanding stock options pursuant to equity incentive plans as such equity
incentive plans are disclosed in the Registration Statement, the Time of Sale
Information and the Prospectus, (ii) the Company’s declaration of a $0.04 per
share dividend on August 5, 2010 and the payment of such dividend, and (iii) any
purchases of shares by the Company pursuant to the share repurchase program
announced by the Company on July 19, 2010 as such share repurchase program is
described in the Registration Statement, the Time of Sale Information and the
Prospectus, (B) any transaction entered into by the Company or any of its
subsidiaries, which is material to the Company and its subsidiaries, taken as a
whole, or (C) any obligation, contingent or otherwise, directly or indirectly,
incurred by the Company or any of its subsidiaries, which is material to the
Company and its subsidiaries, taken as a whole, and (D) except, as would not
reasonably be expected to have, individually or in the aggregate, have a
Material Adverse Effect (defined below) on the Company and its subsidiaries
taken as a whole, none of the Company or any of its subsidiaries has sustained
any loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority.

 

6



--------------------------------------------------------------------------------

(h) Organization and Good Standing. The Company, each of its subsidiaries and
each of the entities in which the Company, directly or indirectly, owns
fifty-percent (50%) or less (the “Joint Ventures”) have been duly organized and
are validly existing and in good standing under the laws of their respective
jurisdictions of organization, are duly qualified to do business and are in good
standing in each jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such
qualification, and have all company power and authority necessary to own or hold
their respective properties and to conduct the businesses in which they are
engaged, except where the failure to be so qualified, in good standing or have
such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, results of operations or prospects of the Company and its subsidiaries
taken as a whole or on the performance by the Company or the Guarantors of their
obligations under the Securities and the Guarantees, respectively (a “Material
Adverse Effect”). The Company does not own an interest in or control, directly
or indirectly, any corporation, association or other entity other than the
subsidiaries and the Joint Ventures listed on Schedule 3 of this Agreement.

(i) Capitalization. The Company has an authorized capitalization as set forth in
the Registration Statement, the Time of Sale Information and the Prospectus
under the heading “Capitalization” and all the outstanding shares of capital
stock or other equity interests of each subsidiary of the Company and the
Company’s interest in the Joint Ventures have been duly and validly authorized
and issued, are fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party, except in connection with the Company’s Credit Agreement, dated
April 30, 2010 (as amended), among JPMorgan Chase Bank, N.A., as Administrative
Agent, and J.P. Morgan Securities LLC, as Sole Book runner and Lead Arranger,
Wells Fargo Securities, LLC, as Co-Lead Arranger, Bank of America, N.A. and BNP
Paribas, as Co-Lead Arrangers and Co-Syndication Agents, Royal Bank of Canada,
as Co-Lead Arranger and Co-Documentation Agent, Wells Fargo Bank, National
Association, as Co-Documentation Agent and the other lenders thereto (the
“Credit Agreement”).

(j) Due Authorization. Each of the Company and the Guarantors has full right,
power and authority to execute and deliver this Agreement, the Securities and
the Indenture (including the Guarantees set forth therein) (collectively, the
“Transaction Documents”), to the extent it is a party thereto and to perform its
respective obligations hereunder and thereunder; and all action required to be
taken for the due and proper authorization, execution and delivery of each of
the Transaction Documents to which it is a party and the consummation by each of
them of the transactions contemplated thereby has been duly and validly taken.

 

7



--------------------------------------------------------------------------------

(k) The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and upon effectiveness of the Registration Statement was,
or will have been, duly qualified under the Trust Indenture Act and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
and each of the Guarantors enforceable against the Company and each of the
Guarantors in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability (collectively,
the “Enforceability Exceptions”).

(l) The Securities and the Guarantees. The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will constitute valid
and legally binding obligations of the Company enforceable against the Company
in accordance with their terms, subject to the Enforceability Exceptions, and
will be entitled to the benefits of the Indenture; and the Guarantees have been
duly authorized by each of the Guarantors and, when the Securities have been
duly executed, authenticated, issued and delivered as provided in the Indenture
and paid for as provided herein, will be valid and legally binding obligations
of each of the Guarantors, enforceable against each of the Guarantors in
accordance with their terms, except that the enforceability is subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(m) Underwriting Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and each of the Guarantors.

(n) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in the
Registration Statement, the Time of Sale Information and the Prospectus.

(o) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect and, in the case of clause
(ii), for defaults pursuant to the Credit Agreement, which will be amended or
consented to prior to the Closing Date.

 

8



--------------------------------------------------------------------------------

(p) No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which it is a
party, the issuance and sale of the Securities (including the Guarantees) and
compliance by the Company and each of the Guarantors with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any of its subsidiaries, or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a Material Adverse Effect
and, in the case of clause (i), for defaults pursuant to the Credit Agreement,
which will be amended or consented to prior to the Closing Date.

(q) No Consents Required. No approval, authorization, consent or order of or
filing with any federal, state, local or foreign governmental or regulatory,
commission, board, body, authority or agency, or of or with the rules of the New
York Stock Exchange, or approval of the shareholders of the Company or its
subsidiaries, is required in connection with the execution, delivery and
performance by the Company and each of the Guarantors of each of the Transaction
Documents to which it is a party the issuance and sale by the Company of the
Securities and the issuance of the Guarantees or the consummation of the
transactions as contemplated hereby and by the Transaction Documents, except for
the registration of the Securities under the Securities Act, the qualification
of the Indenture under the Trust Indenture Act and such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under (i) applicable state securities laws in connection with the purchase,
offer and distribution of the Securities by the Underwriters and (ii) the Credit
Agreement, which will be received prior to the Closing Date.

(r) Legal Proceedings. Except as described in the Registration Statement, the
Time of Sale Information and the Prospectus, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; no such investigations, actions, suits or proceedings are, to the
knowledge of the Company and each of the Guarantors, threatened or contemplated
by any governmental or regulatory authority or other parties; and (i) there are
no current or pending legal, governmental or regulatory actions, suits or
proceedings that are required under the Securities Act to be described in the
Registration Statement or the Prospectus that are not so described in the
Registration Statement, the Time of Sale Information and the Prospectus and
(ii) there are no statutes, regulations or contracts or other documents that are
required under the Securities Act to be filed as exhibits to the Registration
Statement or described in the Registration Statement or the Prospectus that are
not so filed as exhibits to the Registration Statement or described in the
Registration Statement, the Time of Sale Information and the Prospectus.

 

9



--------------------------------------------------------------------------------

(s) Independent Accountants. KPMG, LLP, who has certified certain financial
statements of the Company and its subsidiaries, was at the time of such
certification an independent registered public accounting firm with respect to
the Company and its subsidiaries, as required by the Securities Act and the
Exchange Act, and the applicable published rules and regulations thereunder.

(t) Title to Real and Personal Property. The Company and each of its
subsidiaries have good and marketable title to all material property (real and
personal), or has valid rights to lease or otherwise use, all material items of
real and personal property that are material to the respective businesses of the
Company and its subsidiaries described or incorporated by reference in the
Registration Statement, the Time of Sale Information and the Prospectus as being
owned by each of them, free and clear of all liens, claims, security interests
or other encumbrances except those that (i) do not materially interfere with the
use made and proposed to be made of such property by the Company and its
subsidiaries, (ii) could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect or (iii) were placed on such
property in connection with the Credit Agreement and the organizational
documents of the Company’s 50% or less owned joint ventures.

(u) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses;
and the conduct of their respective businesses will not conflict in any material
respect with any such rights of others, and the Company and its subsidiaries
have not received any notice of any claim of infringement or conflict with any
such rights of others.

(v) Investment Company Act. Neither the Company nor any of its subsidiaries is
and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Registration Statement,
the Time of Sale Information and the Prospectus, none of them will be an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder (collectively, “Investment Company
Act”).

(w) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof, except for any failure to pay such taxes or file such returns
that would not, individually or in the aggregate, have a Material Adverse
Effect; and except as otherwise disclosed in the Registration Statement, the
Time of Sale Information and the Prospectus, there is no material tax deficiency
that has been, or could reasonably be expected to be, asserted against the
Company or any of its subsidiaries or any of their respective properties or
assets.

 

10



--------------------------------------------------------------------------------

(x) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
filings with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in the Registration Statement, the Time of Sale Information and the Prospectus,
except where the failure to possess or make the same would not, individually or
in the aggregate, have a Material Adverse Effect; and except as described in the
Registration Statement, the Time of Sale Information and the Prospectus, neither
the Company nor any of its subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization, except
for any revocation or modification or failure to renew that would not,
individually or in the aggregate, have a Material Adverse Effect.

(y) No Labor Disputes. Neither the Company nor its subsidiaries are involved in
any labor dispute with their respective employees nor, to the knowledge of the
Company, is any such dispute threatened except, in each case, for disputes which
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(z) Compliance With Environmental Laws. (i) The Company and its subsidiaries
(x) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses; and (z) have not received notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such
notice; and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or its subsidiaries, except in the case of
each of (i) and (ii) above, for any such failure to comply, or failure to
receive required permits, licenses or approvals, or cost or liability, as would
not, individually or in the aggregate, have a Material Adverse Effect; and
(iii) except as described in each of the Time of Sale Information and the
Prospectus, (x) there are no proceedings that are pending, or that are known to
be contemplated, against the Company or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed, and (y) the Company and its subsidiaries
are not aware of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a material adverse effect on the capital
expenditures, earnings or competitive position of the Company and its
subsidiaries, and (z) none of the Company and its subsidiaries anticipates
material capital expenditures relating to any Environmental Laws.

 

11



--------------------------------------------------------------------------------

(aa) Compliance With ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
companies within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) has or could have any liability (each, a “Plan”)
has been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory, administrative
or other applicable exemption; (iii) no Plan that is subject to the funding
rules of Sections 412 or 430 of the Code or Section 302 of ERISA has failed to
satisfy the minimum funding standards applicable to such Plan, whether or not
waived, and no such Plan has been determined to be, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (iv) the fair market value of the assets of each Plan
equals or exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur; and (vi) neither the Company nor any member
of its Controlled Group has incurred, nor reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the PBGC, in the ordinary course and without default) in respect of
a Plan (including a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA).

(bb) Disclosure Controls. The Company maintains an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that material information required to
be disclosed by the Company, including its consolidated subsidiaries, in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported as required under the Exchange Act within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company has carried out evaluations
of the effectiveness of its disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.

 

12



--------------------------------------------------------------------------------

(cc) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences Except as disclosed in the Registration
Statement, the Time of Sale Information and the Prospectus, there are no
material weaknesses in the Company’s internal controls.

(dd) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company and its subsidiaries and
their respective businesses; and neither the Company nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

(ee) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company and each of the Guarantors, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

(ff) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and, to the knowledge of the Company, have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company and each of the
Guarantors, threatened.

 

13



--------------------------------------------------------------------------------

(gg) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company and each of the Guarantors, any director, officer,
agent, employee or Affiliate of the Company or any of its subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

(hh) Solvency. On and immediately after the Closing Date, none of the Company
nor any of the Guarantors (after giving effect to the issuance of the Securities
(including the Guarantees) and the other transactions related thereto as
described in the Registration Statement, the Time of Sale Information and the
Prospectus) will be “insolvent” as defined under the United States Bankruptcy
Code.

(ii) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company.

(jj) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Underwriter for a brokerage commission, finder’s fee
or like payment in connection with the offering and sale of the Securities.

(kk) No Registration Rights. No person has the right to require the Company or
any of its subsidiaries to register any Securities for sale under the Securities
Act by reason of the filing of the Registration Statement with the Commission or
the issuance and sale of the Securities.

(ll) No Stabilization. Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(mm) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

14



--------------------------------------------------------------------------------

(nn) Status under the Securities Act. The Company is not an ineligible issuer
and is a well-known seasoned issuer, in each case as defined under the
Securities Act, in each case at the times specified in the Securities Act in
connection with the offering of the Securities.

(oo) Reserve Report Data. Other than as disclosed in the Registration Statement,
the Time of Sale Information and the Prospectus, the oil and gas reserve
estimates of the Company and its subsidiaries for the fiscal years ended
December 31, 2010, 2009, 2008 and 2007 contained in the Registration Statement,
the Time of Sale Information and the Prospectus are derived from reports that
have been prepared by or have been audited by either (a) Lee Keeling and
Associates, Inc. or (b) Haas Petroleum Engineering Services Inc., as set forth
therein, and such reserves were prepared in accordance with the Statement of
Financial Accounting Standards No. 69 and Rule 4-10 of Regulation S-X.

(pp) Independent Reserve Engineering Firm. Each of Lee Keeling and Associates,
Inc. and Haas Petroleum Engineering Services Inc., who have certified the oil
and gas reserve estimates of the Company and its subsidiaries, has represented
to the Company that it is, and the Company believes each to be, an independent
reserve engineering firm with respect to the Company and its subsidiaries for
the periods set forth in the Registration Statement, the Time of Sale
Information and the Prospectus.

(qq) Federal Power Act. None of the Company or any of its subsidiaries is
subject to regulation as a “public utility company”, “public service company”,
“holding company” (or similar designation) by any governmental or regulatory
authority, including under the Federal Power Act, as amended (“FPA”) or any
applicable state utility laws.

4. Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally covenant and agree with each Underwriter
that:

(a) Required Filings. The Company will file the final Prospectus with the
Commission within the time periods specified by Rule 424(b) and Rule 430A, 430B
or 430C under the Securities Act, will file any Issuer Free Writing Prospectus
(including the Term Sheet in the form of Annex C hereto) to the extent required
by Rule 433 under the Securities Act; and will file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus is required in connection with the offering or sale of
the Securities; and the Company will furnish copies of the Prospectus and each
Issuer Free Writing Prospectus (to the extent not previously delivered) to the
Underwriters in New York City prior to 10:00 A.M., New York City time, on the
business day next succeeding the date of this Agreement in such quantities as
the Representative may reasonably request. The Company will pay the registration
fees for this offering within the time period required by Rule 456(b)(1)(i)
under the Securities Act and in any event prior to the Closing Date.

 

15



--------------------------------------------------------------------------------

(b) Delivery of Copies. The Company will deliver, without charge, (i) to the
Representative, two copies of the signed Registration Statement as originally
filed and each amendment thereto, in each case including all exhibits and
consents filed therewith and documents incorporated by reference therein, and
(ii) make available to each Underwriter electronically through EDGAR (A) a
conformed copy of the Registration Statement as originally filed and each
amendment thereto, in each case including all exhibits and consents filed
therewith and (B) deliver, without charge, during the Prospectus Delivery Period
(as defined below), as many copies of the Prospectus (including all amendments
and supplements thereto and documents incorporated by reference therein) and
each Issuer Free Writing Prospectus as the Representative may reasonably
request. As used herein, the term “Prospectus Delivery Period” means such period
of time after the first date of the public offering of the Securities as in the
opinion of counsel for the Underwriters a prospectus relating to the Securities
is required by law to be delivered (or required to be delivered but for Rule 172
under the Securities Act) in connection with sales of the Securities by any
Underwriter or dealer.

(c) Amendments or Supplements; Issuer Free Writing Prospectuses. Prior to the
later of (i) Closing or (ii) the expiration of the Prospectus Delivery Period,
before preparing, using, authorizing, approving, referring to or filing any
Issuer Free Writing Prospectus, and before filing any amendment or supplement to
the Registration Statement or the Prospectus, whether before or after the time
that the Registration Statement becomes effective the Company will furnish to
the Representative and counsel for the Underwriters a copy of the proposed
Issuer Free Writing Prospectus, amendment or supplement for review and will not
prepare, use, authorize, approve, refer to or file any such Issuer Free Writing
Prospectus or file any such proposed amendment or supplement to which the
Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) when any amendment to the
Registration Statement filed prior to the later of (x) Closing or (y) the
expiration of the Prospectus Delivery Period or otherwise relating to the
Securities has been filed or becomes effective; (ii) when any supplement to the
Prospectus or any amendment to the Prospectus or any Issuer Free Writing
Prospectus relating to the Securities has been filed; (iii) of any request by
the Commission for any amendment to the Registration Statement or any amendment
or supplement to the Prospectus or the receipt of any comments from the
Commission relating to the Registration Statement or any other request by the
Commission for any additional information as of the later of (x) Closing or
(y) the expiration of the Prospectus Delivery Period; (iv) of the issuance by
the Commission of any order suspending the effectiveness of the Registration
Statement or preventing or suspending the use of any Preliminary Prospectus or
the Prospectus or the initiation or threatening of any proceeding for that
purpose or pursuant to Section 8A of the Securities Act; (v) of the occurrence
of any event within the Prospectus Delivery Period as a result of which the
Prospectus, the Time of Sale Information or any Issuer Free Writing Prospectus
as then amended or supplemented would include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
existing when the Prospectus, the Time of Sale Information or any such Issuer
Free Writing Prospectus is delivered to a purchaser, not misleading; (vi) of the
receipt by the Company of any notice of objection of the Commission to the use
of the Registration Statement or any post-effective amendment thereto pursuant
to Rule 401(g)(2) under the Securities Act; and (vii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order suspending the
effectiveness of the Registration Statement, preventing or suspending the use of
any Preliminary Prospectus or the Prospectus or suspending any such
qualification of the Securities and, if any such order is issued, will use its
reasonable best efforts to obtain as soon as possible the withdrawal thereof.

 

16



--------------------------------------------------------------------------------

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which the Time of Sale
Information as then amended or supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances, not misleading or
(ii) it is necessary to amend or supplement the Time of Sale Information to
comply with law, the Company will promptly notify the Underwriters thereof and
forthwith prepare and, subject to paragraph (c) above, file with the Commission
(to the extent required) and furnish to the Underwriters and to such dealers as
the Representative may designate, such amendments or supplements to the Time of
Sale Information as may be necessary so that the statements in the Time of Sale
Information as so amended or supplemented will not, in the light of the
circumstances, be misleading or so that the Time of Sale Information will comply
with law.

(f) Ongoing Compliance. If during the Prospectus Delivery Period (i) any event
shall occur or condition shall exist as a result of which the Prospectus as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances existing
when the Prospectus is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Prospectus to comply with law, the Company
will promptly notify the Underwriters thereof and forthwith prepare and, subject
to paragraph (c) above, file with the Commission and furnish to the Underwriters
and to such dealers as the Representative may designate, such amendments or
supplements to the Prospectus as may be necessary so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances existing when the Prospectus is delivered to a purchaser, be
misleading or so that the Prospectus will comply with law

 

17



--------------------------------------------------------------------------------

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for distribution of the Securities; provided that the
Company shall not be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

(h) Earning Statement. The Company will make generally available to its security
holders and the Representative as soon as practicable an earning statement that
satisfies the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the “effective date” (as defined in Rule 158) of the Registration Statement.

(i) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company will not, without
the prior written consent of the Representative, offer, sell, contract to sell
or otherwise dispose of any debt securities issued or guaranteed by the Company
and having a tenor of more than one year.

(j) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in the Registration Statement, the Time of Sale
Information and the Prospectus under the heading “Use of proceeds”.

(k) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(l) Record Retention. The Company will, pursuant to reasonable procedures
developed in good faith, retain copies of each Issuer Free Writing Prospectus
that is not filed with the Commission in accordance with Rule 433 under the
Securities Act.

5. Certain Agreements of the Underwriters. Each Underwriter hereby represents
and agrees that

(a) It has not and will not use, authorize use of, refer to, or participate in
the planning for use of, any “free writing prospectus”, as defined in Rule 405
under the Securities Act (which term includes use of any written information
furnished to the Commission by the Company and not incorporated by reference
into the Registration Statement and any press release issued by the Company)
other than (i) a free writing prospectus that, solely as a result of use by such
underwriter, would not trigger an obligation to file such free writing
prospectus with the Commission pursuant to Rule 433, (ii) any Issuer Free
Writing Prospectus listed on Annex B or prepared pursuant to Section 3(c) or
Section 4(c) above (including any electronic road show); or (iii) any free
writing prospectus prepared by such underwriter and approved by the Company in
advance in writing (each such free writing prospectus referred to in clauses
(i) or (iii), an “Underwriter Free Writing Prospectus”). Notwithstanding the
foregoing, the Underwriters may use a term sheet substantially in the form of
Annex C hereto without the consent of the Company.

 

18



--------------------------------------------------------------------------------

(b) It is not subject to any pending proceeding under Section 8A of the
Securities Act with respect to the offering (and will promptly notify the
Company if any such proceeding against it is initiated during the Prospectus
Delivery Period).

6. Conditions of Underwriters’ Obligations. The obligation of each Underwriter
to purchase Securities on the Closing Date as provided herein is subject to the
performance by the Company and each of the Guarantors of their respective
covenants and other obligations hereunder and to the following additional
conditions:

(a) Registration Compliance; No Stop Order. No order suspending the
effectiveness of the Registration Statement shall be in effect, and no
proceeding for such purpose, pursuant to Rule 401(g)(2) or pursuant to
Section 8A under the Securities Act shall be pending before or threatened by the
Commission; the Prospectus and each Issuer Free Writing Prospectus shall have
been timely filed with the Commission under the Securities Act (in the case of
an Issuer Free Writing Prospectus, to the extent required by Rule 433 under the
Securities Act) and in accordance with Section 4(a) hereof; and all requests by
the Commission for additional information shall have been complied with to the
reasonable satisfaction of the Representative.

(b) Representations and Warranties. The representations and warranties of the
Company and each of the Guarantors contained herein shall be true and correct on
the date hereof and on and as of the Closing Date; and the statements of the
Company and each of the Guarantors, and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

(c) No Downgrade. Between the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement and the Closing Date, (i) no
downgrading shall have occurred in the rating accorded the Securities or any
other debt securities or preferred stock of or guaranteed by the Company or any
of the Guarantors by any “nationally recognized statistical rating
organization”, as such term is defined by the Commission for purposes of Rule
436(g)(2) under the Securities Act and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock of or guaranteed by the Company or any of its
subsidiaries (other than an announcement with positive implications of a
possible upgrading).

 

19



--------------------------------------------------------------------------------

(d) No Material Adverse Change. No event or condition of a type described in
Section 3(g) hereof shall have occurred or become known between the time of
execution of this Agreement and the Closing Date, which event or condition is
not described in the Registration Statement, the Time of Sale Information
(excluding any amendment or supplement thereto) and the Prospectus (excluding
any amendment or supplement thereto) and the effect of which in the judgment of
the Representative is so material and adverse as to make it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Registration
Statement, the Time of Sale Information and the Prospectus.

(e) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company and each
Guarantor who has specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Registration Statement, the Time of Sale
Information and the Prospectus and, to the knowledge of such officer, the
representations set forth in Sections 3(b) and 3(d) hereof are true and correct
as of the Closing Date, (ii) confirming that the other representations and
warranties of the Company and the Guarantors in this Agreement are true and
correct as of the Closing Date and that the Company and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (a), (c) and (d) above.

(f) Comfort Letters. On the date of this Agreement and on the Closing Date,
KPMG, LLP shall have furnished to the Representative, at the request of the
Company, letters, dated the respective dates of delivery thereof and addressed
to the Underwriters, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Registration Statement, the Time of Sale Information and the
Prospectus; provided that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three business days prior to the Closing Date.

(g) Opinion and 10b-5 Statement of Counsel for the Company. (i) Haynes and Boone
LLP, counsel for the Company, shall have furnished to the Representative, at the
request of the Company, their written opinion and 10b-5 Statement, dated the
Closing Date and addressed to the Underwriters, in form and substance reasonably
satisfactory to the Representative, substantially to the effect set forth in
Annex D hereto and (ii) William L. Boeing, general counsel for the Company,
shall have furnished to the Representative, at the request of the Company, his
written opinion, dated the Closing Date and addressed to the Underwriters, in
form and substance reasonably satisfactory to the Representative, substantially
to the effect set forth in Annex E hereto.

(h) Opinion and 10b-5 Statement of Counsel for the Underwriters. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 Statement of Simpson Thacher & Bartlett LLP, counsel for the Underwriters,
with respect to such matters as the Representative may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

 

20



--------------------------------------------------------------------------------

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(j) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

(k) Reserve Report Confirmation Letters. On the date of this Agreement and on
the Closing Date, Lee Keeling and Associates, Inc. and Haas Petroleum
Engineering Services Inc. each shall have furnished to the Representative, at
the request of the Company, letters, dated the respective dates of delivery
thereof and addressed to the Underwriters, in form and substance reasonably
satisfactory to the Representative, containing statements and information with
respect to the estimated oil and gas reserves of the Company and its
subsidiaries contained in the Registration Statement, the Time of Sale
Information and the Prospectus.

(l) Chief Financial Officer Certificate. The Representative shall have received
on and as of the Closing Date a certificate of the chief financial officer of
the Company confirming that (i) he is familiar with the books and records and
internal accounting practices, policies, procedures and controls of the Company
and has had responsibility for accounting matters with respect to the Company,
(ii) he has reviewed the identified information, which is included in the
Registration Statement, the Time of Sale Information and the Prospectus and
which has not been otherwise reviewed by KPMG, LLP, the Company’s independent
registered public accounting firm, and (iii) attesting to the accuracy of the
identified information in all material respects.

(m) Consents. On or prior to the Closing Date, the Company shall have furnished
to the Representative a copy of the consent to the issuance, offer and sale of
the Securities executed by the administrative agent and lenders under the Credit
Agreement dated as of April 30, 2010 among the Company, JPMorgan Chase Bank,
N.A., as administrative agent, and the lenders parties thereto from time to
time.

(n) Notice of Redemption. On or prior to the Closing Date, the Company shall
have duly issued an irrevocable notice of redemption pursuant to that certain
Indenture, dated as of January 20, 2004, among the Company, the subsidiary
guarantors party thereto and Wilmington Trust Company, as amended and
supplemented.

 

21



--------------------------------------------------------------------------------

(o) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.

7. Indemnification and Contribution.

(a) Indemnification of the Underwriters. The Company and each of the Guarantors
jointly and severally agree to indemnify and hold harmless each Underwriter, its
affiliates, directors and officers and each person, if any, who controls such
Underwriter within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, reasonable legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, (i) any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, not
misleading, (ii) or any untrue statement or alleged untrue statement of a
material fact contained in the Prospectus (or any amendment or supplement
thereto), any Issuer Free Writing Prospectus or any Time of Sale Information, or
caused by any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Underwriter furnished to the Company in writing by such Underwriter
through the Representative expressly for use therein, it being understood and
agreed that the only such information furnished by any Underwriter consists of
the information described as such in subsection (b) below:

(b) Indemnification of the Company and the Guarantors. Each Underwriter agrees,
severally and not jointly, to indemnify and hold harmless the Company, each of
the Guarantors, and each of their respective directors, their respective
officers who signed the Registration Statement and each person, if any, who
controls the Company or any of the Guarantors within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such
Underwriter furnished to the Company in writing by such Underwriter through the
Representative expressly for use in the Registration Statement, the Prospectus
(or any amendment or supplement thereto), any Issuer Free Writing Prospectus or
any Time of Sale Information, it being understood and agreed that the only such
information furnished by any Underwriter consists of the following: the second
and third sentences concerning discounts and commissions under the third
paragraph, the third sentence certain market making activities of the six
paragraph, the seventh paragraph concerning certain stabilization transactions,
and the eleventh paragraph regarding Lloyds TSB Bank plc under the heading
“Underwriting”.

 

22



--------------------------------------------------------------------------------

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) of this Section 7 except to the extent that
it has been materially prejudiced (through the forfeiture of substantive rights
or defenses) by such failure; and provided, further, that the failure to notify
the Indemnifying Person shall not relieve it from any liability that it may have
to an Indemnified Person otherwise than under paragraph (a) or (b) of this
Section 7. If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to Section 7 that the
Indemnifying Party may designate in such proceeding and shall pay the fees and
expenses of such proceeding and shall pay the fees and expenses of counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; or (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person and counsel appointed by the
Indemnifying Person declines to raise such different or additional defenses on
behalf of such Indemnified Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interest
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Underwriter, its affiliates, directors and officers and
any control persons of such Underwriter shall be designated in writing by J.P.
Morgan Securities LLC and any such separate firm for the Company, the
Guarantors, their respective directors, their respective officers who signed the
Registration Statement and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

23



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Underwriters on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Company and the Guarantors
on the one hand and the Underwriters on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Underwriters on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total underwriting discounts and
commissions received by the Underwriters in connection therewith, in each case
as set forth in the table on the cover of the Prospectus, bear to the aggregate
offering price of the Securities. The relative fault of the Company and the
Guarantors on the one hand and the Underwriters on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company or any Guarantor or
by the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

24



--------------------------------------------------------------------------------

(e) Limitation on Liability. The Company, the Guarantors and the Underwriters
agree that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Underwriters were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Underwriter be required to contribute any amount
in excess of the amount by which the total underwriting discounts and
commissions received by such Underwriter with respect to the offering of the
Securities exceeds the amount of any damages that such Underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations to contribute pursuant to this
Section 7 are several in proportion to their respective purchase obligations
hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading of
securities generally shall have been suspended or materially limited on the New
York Stock Exchange or the over-the-counter market; (ii) trading of any
securities issued or guaranteed by the Company or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Prospectus.

 

25



--------------------------------------------------------------------------------

10. Defaulting Underwriter. (a) If, on the Closing Date, any Underwriter
defaults on its obligation to purchase the Securities that it has agreed to
purchase hereunder, the non-defaulting Underwriters may in their discretion
arrange for the purchase of such Securities by other persons satisfactory to the
Company on the terms contained in this Agreement. If, within 36 hours after any
such default by any Underwriter, the non-defaulting Underwriters do not arrange
for the purchase of such Securities, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Underwriters to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Underwriter, either the non-defaulting Underwriters or the Company
may postpone the Closing Date for up to five full business days in order to
effect any changes that in the opinion of counsel for the Company or counsel for
the Underwriters may be necessary in the Registration Statement and the
Prospectus or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Registration Statement and
the Prospectus that effects any such changes. As used in this Agreement, the
term “Underwriter” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 10, purchases Securities that a defaulting Underwriter
agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by the non-defaulting
Underwriters and the Company as provided in paragraph (a) above, the aggregate
principal amount of such Securities that remains unpurchased does not exceed
one-eleventh of the aggregate principal amount of all the Securities, then the
Company shall have the right to require each non-defaulting Underwriter to
purchase the principal amount of Securities that such Underwriter agreed to
purchase hereunder plus such Underwriter’s pro rata share (based on the
principal amount of Securities that such Underwriter agreed to purchase
hereunder) of the Securities of such defaulting Underwriter or Underwriters for
which such arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by the non-defaulting
Underwriters and the Company as provided in paragraph (a) above, the aggregate
principal amount of such Securities that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Securities, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Underwriters. Any termination of this Agreement pursuant to this Section 10
shall be without liability on the part of the Company, except that the Company
will continue to be liable for the payment of expenses as set forth in
Section 11 hereof and except that the provisions of Section 7 hereof shall not
terminate and shall remain in effect.

 

26



--------------------------------------------------------------------------------

(d) Nothing contained herein shall relieve a defaulting Underwriter of any
liability it may have to the Company or any non-defaulting Underwriter for
damages caused by its default.

11. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
each of the Guarantors jointly and severally agree to pay or cause to be paid
all costs and expenses incident to the performance of their respective
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation, printing and filing under the Securities Act of the Registration
Statement, the Preliminary Prospectus, any Issuer Free Writing Prospectus, any
Time of Sale Information and the Prospectus (including all exhibits, amendments
and supplements thereto) and the distribution thereof; (iii) the costs of
reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the
Underwriters); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with any filing with, and
clearance of the offering by, the Financial Industry Regulatory Authority, Inc.;
and (ix) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 9, (ii) the Company
for any reason fails to tender the Securities for delivery to the Underwriters
or (iii) the Underwriters decline to purchase the Securities for any reason
permitted under this Agreement, the Company and each of the Guarantors jointly
and severally agree to reimburse the Underwriters for all out-of-pocket costs
and expenses (including the reasonable fees and expenses of their counsel)
reasonably incurred by the Underwriters in connection with this Agreement and
the offering contemplated hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Underwriter referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Underwriter shall be deemed to be a successor merely by reason of such
purchase.

 

27



--------------------------------------------------------------------------------

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Underwriters contained in this Agreement or made by or on behalf of the
Company, the Guarantors or the Underwriters pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Company or the Underwriters.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act. For the avoidance of doubt, the term “subsidiary”
shall exclude the Joint Ventures.

15. Miscellaneous. (a) Authority of the Representative. Any action by the
Underwriters hereunder may be taken by J.P. Morgan Securities LLC on behalf of
the Underwriters, and any such action taken by J.P. Morgan Securities LLC shall
be binding upon the Underwriters.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Underwriters
shall be given to the Representative c/o J.P. Morgan Securities LLC, 383 Madison
Avenue, New York, New York 10179 (fax: (212)-270-1063); Attention: Lawrence
Landry. Notices to the Company and Guarantors shall be given to it at 12377
Merit Drive, Suite 1700, Dallas, Texas 75251, (fax: (214) 706-3409); Attention:
William L. Boeing. Vice President, General Counsel and Secretary.

(c) Governing Law. This Agreement and any claim, controversy, or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles other than Sections 5-1401 and 5-1402 of the New York General
Obligation Law that would require the application of the law of any other state.

Service of any process, summons, notice or document by mail to such party’s
address set forth above shall be effective service of process for any suit,
action or other proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby that directly relate to the offering of the
Securities brought in any court of competent jurisdiction.

The Company and the Guarantors further agree that nothing herein shall affect
the Representative’s rights to effect service of process in any other manner
permitted by law or to bring a suit, action or proceeding (including a
proceeding for enforcement of a judgment) in any other court or jurisdiction in
accordance with applicable law.

 

28



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, EXCO Resources, Inc. By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General   Counsel and
Secretary EXCO SERVICES, INC. By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General   Counsel and
Secretary EXCO PARTNERS GP, LLC By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General   Counsel and
Secretary EXCO GP PARTNERS OLD, LP By: EXCO PARTNERS GP, LLC, its general
partner By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General   Counsel and
Secretary EXCO PARTNERS OLP GP, LLC By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General   Counsel and
Secretary

[Underwriting Agreement Signature Page]



--------------------------------------------------------------------------------

EXCO OPERATING COMPANY, LP By: EXCO PARTNERS OLP GP, LLC its general partner By
 

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General   Counsel and
Secretary VERNON GATHERING, LLC By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General   Counsel and
Secretary EXCO MIDCONTINENT MLP, LLC By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General   Counsel and
Secretary EXCO HOLDING (PA), INC. By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President and Secretary EXCO PRODUCTION
COMPANY (PA), LLC By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President and Secretary

[Underwriting Agreement Signature Page]



--------------------------------------------------------------------------------

EXCO PRODUCTION COMPANY (WV), LLC By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President and Secretary EXCO EQUIPMENT
LEASING, LLC By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President, General   Counsel and
Secretary EXCO RESOURCES (XA), LLC By  

/s/ William L. Boeing

Name:   William L. Boeing Title:   Vice President and Secretary

[Underwriting Agreement Signature Page]



--------------------------------------------------------------------------------

Accepted: September 10, 2010 J.P. MORGAN SECURITIES LLC For itself and on behalf
of the several Underwriters listed in Schedule 1 hereto. By  

/s/ Lawrence S. Landry

  Authorized Signatory

[Underwriting Agreement Signature Page]



--------------------------------------------------------------------------------

Schedule 1

 

Underwriter

        Principal
Amount

J.P. Morgan Securities LLC

      $ 121,875,000

Banc of America Securities LLC

        112,125,000

BNP Paribas Securities Corp.

        84,500,000

RBC Capital Markets Corporation

        84,500,000

Wells Fargo Securities, LLC

        84,500,000

Barclays Capital Inc.

        23,400,000

BMO Capital Markets Corp.

        23,400,000

Credit Agricole Securities (USA) Inc.

        23,400,000

Lloyds TSB Bank plc

        23,400,000

RBS Securities Inc.

        23,400,000

Scotia Capital (USA) Inc.

        23,400,000

UBS Securities LLC

        23,400,000

Citigroup Global Markets Inc.

        11,700,000

Comerica Securities, Inc.

        11,700,000

Daiwa Capital Markets America Inc.

        11,700,000

Deutsche Bank Securities Inc.

        16,800,000

KeyBanc Capital Markets Inc.

        11,700,000

Mitsubishi UFJ Securities (USA), Inc.

        11,700,000

Natixis Bleichroeder LLC

        11,700,000

U.S. Bancorp Investments, Inc.

        11,700,000              Total    $ 750,000,000

 



--------------------------------------------------------------------------------

Schedule 2

Guarantors

EXCO Equipment Leasing, LLC

EXCO GP Partners Old, LP

EXCO Holding (PA), Inc.

EXCO Midcontinent MLP, LLC

EXCO Operating Company, LP

EXCO Partners GP, LLC

EXCO Partners OLP GP, LLC

EXCO Production Company (PA), LLC

EXCO Production Company (WV), LLC

EXCO Resources (XA), LLC

EXCO Services, Inc.

Vernon Gathering, LLC



--------------------------------------------------------------------------------

Schedule 3

Subsidiaries

EXCO Services, Inc.

EXCO Equipment Leasing, LLC

EXCO Midcontinent MLP, LLC

EXCO Holding (PA), Inc.

Black Bear Gathering, LLC

EXCO Production Company (PA), LLC

EXCO Production Company (WV), LLC

EXCO Resources (XA), LLC

EXCO Partners GP, LLC

EXCO GP Partners Old, LP

EXCO Partners OLP GP, LLC

EXCO Operating Company, LP

EXCO Caddo Acquisition, LLC

PCMWL, LLC

EXCO Water Resources, LLC

Vernon Gathering, LLC

Joint Ventures

EBG Resources, LLC

EXCO Resources (PA), LLC

Appalachia Midstream, LLC

TGGT Holdings, LLC

TGGT GP Holdings, LLC

TGG Pipeline, Ltd.

Talco Midstream Assets, Ltd.

Bonchasse Land Company, LLC



--------------------------------------------------------------------------------

Annex B

Time of Sale Information

Final pricing term sheet substantially in the form of Annex C attached hereto.



--------------------------------------------------------------------------------

Annex C

Issuer Free Writing Prospectus

Pursuant to Rule 433 under the Securities Act of 1933

Registration Statement on Form S-3 (File No. 333-169253)

Pricing Term Sheet

EXCO Resources, Inc.

$750,000,000

7.500% Senior Notes due 2018

This pricing term sheet supplements the preliminary prospectus dated
September 7, 2010. This pricing term sheet is qualified in its entirety by
reference to the preliminary prospectus dated September 7, 2010 (the
“Preliminary Prospectus”). Terms used and not defined herein have the meanings
assigned in the Preliminary Prospectus.

 

Issuer:

   EXCO Resources, Inc.

Security description:

   7.500% Senior Notes due 2018

Distribution:

   SEC Registered

Size:

   $750,000,000

Gross proceeds:

   $738,975,000

Maturity:

   September 15, 2018

Coupon:

   7.500%

Price:

   98.530% of principal amount

Yield to maturity:

   7.750%

Spread to Benchmark Treasury:

   +535 basis points

Benchmark Treasury:

   UST 4% due August 15, 2018

Interest Payment Dates:

   September 15 and March 15, beginning on March 15, 2011. Interest will accrue
from September 15, 2010.

Equity Clawback:

   Up to 35% at 107.500% plus accrued and unpaid interest

Until:

   September 15, 2013      



--------------------------------------------------------------------------------

Optional redemption:

   On and after July 15, 2014, at the prices set forth below (expressed as
percentages of the principal amount), plus accrued and unpaid interest:     

Year

  

Percentage

   2014    103.750%    2015    101.875%    2016 and thereafter    100.000%

Make-whole:

   Make-whole call @ T+50 bps prior to September 15, 2014

Change of control:

   Putable at 101% of principal plus accrued and unpaid interest

Trade date:

   September 10, 2010

Settlement:

   T+ 3; September 15, 2010

CUSIP:

   269279AD7

ISIN:

   US269279AD75

Denominations/Multiple:

   $2,000 x $1,000

Ratings:

   [Intentionally Omitted]

Joint Book-Running Managers:

  

J.P. Morgan Securities LLC

Banc of America Securities LLC

BNP Paribas Securities Corp.

RBC Capital Markets Corporation

Wells Fargo Securities, LLC

Senior Co-Managers:

  

Barclays Capital Inc.

BMO Capital Markets Corp.

Credit Agricole Securities (USA) Inc.

Lloyds TSB Bank plc

RBS Securities Inc.

Scotia Capital (USA) Inc.

UBS Securities LLC

Co-Managers:

  

Citigroup Global Markets Inc.

Comerica Securities, Inc.

Daiwa Capital Markets America Inc.

Deutsche Bank Securities Inc.

KeyBanc Capital Markets Inc.

Mitsubishi UFJ Securities (USA), Inc.

Natixis Bleichroeder LLC

U.S. Bancorp Investments, Inc.



--------------------------------------------------------------------------------

 

Other information presented in the Preliminary Prospectus is deemed to have
changed to the extent affected by the changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the offering memorandum for a complete description.

The issuer has filed a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates. Before you invest, you
should read the prospectus in that registration statement, the prospectus and
other documents the issuer has filed with the SEC for more complete information
about the issuer and this offering. You may get these documents for free by
visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer,
any underwriter or any dealer participating in the offering will arrange to send
you the prospectus if you request it by calling toll-free 1-800-245-8812.